Citation Nr: 0424638	
Decision Date: 09/07/04    Archive Date: 09/15/04

DOCKET NO.  00-04 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to disability compensation benefits pursuant to 
38 U.S.C.A. § 1151 for right eye aphakia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1945 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision rendered in July 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico, 
that denied the veteran's claim of entitlement to disability 
compensation benefits pursuant to 38 U.S.C.A. § 1151 for 
right eye aphakia.  A hearing before the undersigned Acting 
Veterans Law Judge at the RO (i.e., a travel board hearing) 
was held in August 2002.  A transcript of that hearing has 
been made part of the record.  This claim was remanded for 
further development in July 2003, and now returns again 
before the Board.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

As noted earlier, this issue was previously remanded, in July 
2003, for further development.  The additional development 
included the association with the veteran's claims files of 
any available records pertaining to a laser surgery 
reportedly performed on the veteran in March 1990 by a "Dr. 
Martinez Rodriguez," identified by the veteran as a "fee 
basis" treatment provider.  In this regard, it seems likely 
that the veteran had treatment at this fee basis physician's 
private office.  However, no such records have been 
associated with the veteran's claims files, and it does not 
appear that the matter of whether the veteran was seen at a 
private office by this physician was ever addressed with the 
veteran.  As such, and as any records from this physician 
could be crucial to the outcome of the veteran's claim, the 
Board regrettably finds that this claim must again be 
returned to the RO/AMC, in order that this further 
development might be undertaken.

The Board regrets the additional delay that a further remand 
will create in this case.  However, it is necessary to ensure 
that the veteran gets all consideration due him under the 
law.

Accordingly, this issue is REMANDED to the RO, via the AMC, 
for the following development:

1.  The RO/AMC should contact the veteran 
and confirm whether his treatment in 
March 1990 from a "Dr. Martinez-
Rodriguez," described by the veteran as 
a fee basis physician, was also conducted 
at that doctor's private office.  If the 
veteran was treated at the doctor's 
private office, the appropriate releases 
should be obtained, and those records 
associated with the veteran's claims 
files.

2.  The veteran should also be invited to 
submit to VA any additional evidence in 
his possession that is pertinent to his 
claim on appeal and is not yet of record, 
to include evidence showing private 
medical care received for his claimed 
right eye disability.  He should also be 
invited to identify any additional 
evidence that might be pertinent to his 
appeal, but not yet of record.  If the 
veteran identifies any additional 
evidence not yet of record, the RO/AMC 
should secure and make part of the 
veteran's claims folders said evidence.

3.  Thereafter, and after undertaking any 
additional development deemed necessary 
(to include a further VA examination, but 
only if one is deemed warranted), the 
RO/AMC should re-adjudicate the claim.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and an 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of this case, either favorable, or unfavorable, at 
this time.  No action is required of the veteran until he is 
notified, but he is nevertheless hereby once again reminded 
that he is free to submit additional evidence and argument on 
the matter that the Board has remanded to the agency of 
original jurisdiction.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBINSON ACOSTA
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




